DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to claims 2 and 11 overcome the claim objections from the previous office action (11/19/2021).  The claim objections are withdrawn.
The examiner’s amendments to claims 9 and 19 and the applicant’s argument (pages 9 and 10) overcome the 35 U.S.C. 112(a) rejections from the previous office action (11/19/2021).  The 35 U.S.C. 112(a) rejections are withdrawn.
The amendments to claim 7 and the applicant’s argument (page 11) overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/19/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter S. Park, Reg# 60,719 on 3/1/2022.
The application has been amended as follows: 
In claim 9 line 9, delete “a predetermined” and replace with --an--.
In claim 12 line 3, add the word --first-- after ‘a’.
In claim 12 line 5, add the phrase --a second plurality of grid cells indicating-- after ‘comprising’.
In claim 19 line 9, delete “a predetermined” and replace with --an--.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 2/18/2022, the accompanying arguments (page 12), and the above examiner's amendments.  The closest prior art of record is Millard Patent Number 11,016,491 B1.  Millard discloses trajectory planning for robotic devices. A robotic navigation system can obtain, for each of multiple time steps, data representing an environment of a robot at the time step. The system generates a series of occupancy maps for the multiple time steps, and uses the series of occupancy maps to determine occupancy predictions for one or more future time steps. Each occupancy prediction can identify predicted locations of obstacles in the environment of the robot at a different one of the future time steps. A planned trajectory can be determined for the robot using the occupancy predictions, and the robot initiates travel along the planned trajectory.
In regards to claims 1, 12 and 16, Millard, taken either individually or in combination with other prior art, fails to teach or render obvious a method for generating and utilizing an obstacle map.  The method includes receiving an environment map comprising a first plurality of grid cells in which presence of an obstacle is represented by probabilities, and generating a binary map comprising a second plurality of grid cells .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662